UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7714



DUKE E. WOODLEY,

                                             Plaintiff - Appellant,

          versus

CARL R. PEED, Sheriff,

                                              Defendant - Appellee,

          and

CITY OF FAIRFAX; ARCHIVES DIVISION, Fairfax
County Jail,

                                                         Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-95-368-R)

Submitted:   March 27, 1997                 Decided:   April 4, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Duke E. Woodley, Appellant Pro Se.      John J. Brandt, Robert S.
Corish, SLENKER, BRANDT, JENNINGS & JOHNSTON, Merrifield, Virginia,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant filed a notice of appeal from a magistrate judge's

order denying his motion for appointment of counsel. At the time

Appellant filed the notice of appeal it was interlocutory, but this

court now has jurisdiction over the appeal under the doctrine of
cumulative finality because all of Appellant's claims have been

dismissed. See Equipment Fin. Group, Inc. v. Traverse Computer
Brokers, 973 F.2d 345, 347 (4th Cir. 1992). Because Appellant

failed to raise the issue concerning the denial of his motion for

appointment of counsel in an informal brief, we decline to consider

the issue further. Consequently, we affirm.* We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




     *
         We deny Appellant's motion to file an amended complaint.

                                  3